Citation Nr: 0605773	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-31 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for allergy disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Katherine King-Walker




	
INTRODUCTION

The veteran had active military service from November 1963 to 
November 1966, with 3 months and 25 days of prior service.  
 
This case, comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision, which denied service 
connection for an allergy reaction.  The veteran filed a 
notice of disagreement in June 2003, the RO issued a 
statement of the case in October 2003, and the veteran 
perfected his appeal later that same month.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Service medical records confirm that the veteran was treated 
in August 1964 for itching over his entire body, examined by 
a dermatologist in September 1964 for complaints of pruritus, 
and again seen in the emergency room in July 1966 in which he 
was given gamma benzene hexachloride ointment.  Post service 
medical records reflect treatment for allergy reactions, in 
March 1996, February 2001, and August 2003.  Given the 
apparent presence of allergy problems in service and evidence 
of current allergy problems, the veteran should be examined 
and an opinion obtained as to whether any current disability 
is related to the allergy complaints noted in service.  

Accordingly, the case is REMANDED for the following action:

1.   Schedule a VA medical examination.  
Ask the examiner to review the veteran's 
service medical records and conduct all 
necessary special studies or tests.  Ask 
the examiner to answer the following 
questions: 

a.  Does the veteran have any 
current allergy disability and, if 
so, what is the diagnosis?

b.  If the veteran has an allergy 
disability, is it at least as likely 
as not (i.e., at least a 50 percent 
probability) that this disability 
had its onset in service, as 
evidenced by the itching complaints 
noted therein or otherwise?

2.  Thereafter, readjudicate the claim 
for service connection for an allergy 
disability.  If the claim remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case which summarizes 
the evidence and analyzes all pertinent 
legal authority.  Allow appropriate time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
 
 
 
 

